UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) December 8, 2008 NEONODE INC. (Exact name of registrant as specified in its charter) Delaware 0-8419 94-1517641 (State or Other Jurisdiction ofIncorporation) (Commission File Number) (I.R.S. Employer Identification No.) Linnegatan 89, SE-tockholm, Sweden & 2700 Augustine Drive, Suite 100, Santa Clara, CA. 95054 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code +— Sweden (925) 768-0620 — USA (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01RegulationFD Disclosure We are furnishing with this Current Report on Form 8-K an excerpt of financial highlights from a powerpoint presentation, which includes certain information about the financial outlook of Neonode Inc. for the fourth quarter of 2011 and fiscal year 2012. This information may be amended or updated at any time and from time to time through another Form 8-K, a later company filing, or other means. The information in this Current Report on Form 8-K (including the exhibit) is furnished pursuant to Item 7.01 and shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amendedor otherwise subject to the liabilities of that section. We do not have, and expressly disclaim, any obligation to release publicly any updates or any changes in our expectations or any change in events, conditions, or circumstances on which any forward-looking statement is based. Forward-Looking Statements This report contains forward-looking statements that are subject to a number of risks and uncertainties, including statementsrelating to expectations, future performance or future events, market and sales growth, financial results, margin growth, revenue guidance, expected earnings and cash flow, and use of free cash flow.These statements are based on current assumptions, expectations and information available to Neonode management and involve a number of known and unknown risks, uncertainties and other factors that may cause Neonode's actual results, levels of activity, performance or achievements to be materially different from any expressed or implied by these forward-looking statements. Actual results may differ materially from those set forth in this report due to risks and uncertainties detailed in the risk factors included inNeonode's annual report on Form 10-K, quarterlyreports on Form 10-Q, current reports on Form 8-Kand in our other filings with the SEC. Except as required by law, we undertake no obligation to revise or update information herein to reflect events or circumstances in the future, even if new information becomes available. Item9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Presentation excerpt, datedDecember 8, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NEONODE INC. Date:December 8, 2011 By: /s/ David W. Brunton Name: David W. Brunton Title: Chief Financial Officer
